3Z0-/&
                                 ELECTRONIC RECORD




COA #      03-12-00730-CR                        OFFENSE:        19.02


           Johnny Gabriel Castro v. The State
STYLE:     ofTexas                               COUNTY:         Travis

                        Affirmed in part;
COA DISPOSITION:        Vacated in part          TRIAL COURT:    403rd District Court


DATE: 03/13/15                     Publish: NO   TC CASE #:      D-l-DC-12-904069




                         IN THE COURT OF CRIMINAL APPEALS


          Johnny Gabriel Castro v. The State
STYLE:    ofTexas                                     CCA#:             320-/g
                         ).
         Afr£u/f//rs                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      /d/fjffQ/T                                 SIGNED:                           PC:_

JUDGE:              Lu*--C                            PUBLISH:                          DNP:
             £4


                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD